Case 1:21-cv-22472-JEM Document 7 Entered on FLSD Docket 07/23/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                        CASE NO.: 1:21-cv-22472-JEM (Martinez/Becerra)

  LARKIN EMERGENCY PHYSICIANS, LLC, a
  Florida Corporation (o/b/o Member #
  W236761281),

                 Plaintiff,

  v.

  AETNA LIFE INSURANCE COMPANY, a
  Foreign Corporation,

                 Defendant.
                                                     /

                                 REMOVAL STATUS REPORT

        Defendant Aetna Life Insurance Company (“ALIC”), hereby files its Removal Status

 Report pursuant to the Court’s Notice Of Court Practice In Removal Cases (D.E. No. 5) and states:

        1.      Statement of the Nature of the Claim. Plaintiff Larkin Emergency Physicians,

 LLC (“Plaintiff”) alleges that claims it submitted to ALIC were improperly denied or underpaid.

 ALIC denies that its administration of the ERISA governed health plan’s benefits was improper.

 The total sought in this dispute is $1,422.44. There are three other ERISA-Preempted matters that

 were filed separately, which are the focus of ALIC’s pending motion to consolidate. That motion

 was filed contemporaneously with this Removal Status Report. The total damages sought in all

 four ERISA-Preempted matters is $13,657.00.

        2.      Grounds for Removal. This matter was removed based on federal question

 jurisdiction. The health plan at issue in this dispute is governed by ERISA. Plaintiff is challenging

 ALIC’s administration of the ERISA-plan benefits. Accordingly, ALIC removed the matter to this
Case 1:21-cv-22472-JEM Document 7 Entered on FLSD Docket 07/23/2021 Page 2 of 4




 Court. See Notice of Removal [D.E. 1]. These are the same grounds for removing all four ERISA-

 Preempted matters that are the subject of ALIC’s pending motion to consolidate.

         3.      Pending Motions. The only pending motion is ALIC’s motion to consolidate the

 other four ERISA-Preempted claims into this matter. See D.E. 6; see also Notice of Related Matters

 filed in the other three ERISA-Preempted matters, which are attached to this Removal Status

 Report as Composite Exhibit A. The motion to consolidate and notice of related matters also

 contain unopposed motions for enlargements of time for ALIC to respond to the pending complaint

 while consolidation is being decided.

         4.      Joinder in Notice of Removal. ALIC is the only Defendant in this matter and,

 therefore, all Defendants have joined in the Notice of Removal.

         5.      Timely Removal of Case. ALIC removed this matter on July 9, 2021. It was only

 served with process by the Chief Financial Officer on July 2, 2021, one week before removal. The

 Chief Financial Officer was served on June 10, 2021, which is 29 days before this matter was

 removed. ALIC therefore removed this matter within 30 days of being served with a copy of the

 initial pleading in this matter.




                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                     2
Case 1:21-cv-22472-JEM Document 7 Entered on FLSD Docket 07/23/2021 Page 3 of 4




 Dated: July 23, 2021                          Respectfully submitted,
        West Palm Beach, FL

                                               s/ David J. DePiano
                                               DAVID J. DePIANO, ESQ.
                                               Florida Bar No. 55699
                                               E-Mail: ddepiano@foxrothschild.com
                                               CAMERON A. BAKER, ESQ.
                                               Florida Bar No. 125825
                                               E-Mail: cbaker@foxrothschild.com
                                               Fox Rothschild LLP
                                               777 S. Flagler Dr., Suite 1700
                                               West Palm Beach, Florida 33401
                                               Telephone:     (561) 835-9600
                                               Facsimile:     (561) 835-9602

                                               Attorneys for Defendant Aetna Life Insurance
                                               Company




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 23, 2021, the foregoing document is being electronically

 filed with the Clerk of Court using CM/ECF and is being served on all counsel of record identified

 in the Service List below via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                        s/ David J. DePiano
                                                        DAVID J. DePIANO, ESQ.




                                           Fox Rothschild LLP
                          Attorneys for Defendant Aetna Life Insurance Company
                                                   3
Case 1:21-cv-22472-JEM Document 7 Entered on FLSD Docket 07/23/2021 Page 4 of 4




                                        SERVICE LIST

              Larkin Emergency Physicians, LLC (o/b/o Member W#236761281)
                              v. Aetna Life Insurance Company
                      Case No.: 1:21-cv-22472-JEM (Martinez/Becerra)
                   United States District Court, Southern District of Florida

  Patrick R. Sullivan, Esq.                          David J. DePiano, Esq.
  E-Mail: prs@lubellrosen.com                        E-Mail: ddepiano@foxrothschild.com
  Mark L. Rosen, Esq.                                Cameron A. Baker, Esq.
  E-Mail: mlr@lubellrosen.com                        E-Mail: cbaker@foxrothschild.com
  Sean B. Linder, Esq.                               Fox Rothschild LLP
  E-Mail: sbl@lubellrosen.com                        777 S. Flagler Dr., Suite 1700
  Lubell ǀ Rosen                                     West Palm Beach, FL 33401
  Museum Plaza, Suite 900                            Tel: (561) 835-9600
  200 S. Andrews Ave.                                Fax: (561) 835-9602
  Ft. Lauderdale, FL 33301                           Attorneys for Defendant
  Tel: (954) 880-9500                                Via CM-ECF
  Fax: (954) 755-2993
  Attorneys for Plaintiff
  Via CM-ECF




                                         Fox Rothschild LLP
                        Attorneys for Defendant Aetna Life Insurance Company
                                                 4
